Beock, J.
Defendant relied upon the principle that he acted in self-defense and assigns as error that the trial judge excluded from evidence certain statements made by Tulley Leo Banks before he went up to defendant’s car, and which statements the defendant did not hear.
Lillian Sawyer, daughter of Tulley Leo Banks, testified as a witness for defendant. On direct examination she testified that shortly after defendant parked in front of the Otis Stone store, her father (Leo Banks) “burst out the store;” “he was cursing,” “throwing his hands up.” Then she was asked: “What did he say?” Objection to this question was sustained, but, if the witness had been permitted to answer, she would have answered: “He said, ‘you common s.o.b., get the hell off the road, I mean leave here now. You are not fit to live here, or stay here.’ ”
Such menacing gestures and words can only be considered as threats to the physical safety of defendant. And, though they were not communicated to defendant, they tend to show that deceased was the aggressor in support of defendant’s plea of self-defense.
*613The opinion in State v. Minton, 228 N.C. 15, 44 S.E. 2d 346, is apropos, and we quote:
“Generally speaking, uncommunicated threats are not admissible in homicide cases. See Stansbury, North Carolina Evidence, Sec. 162, p. 342. But there are exceptions to the rule which must be considered in the light of the facts of the particular case. Such exceptions occur where the evidence has an explanatory bearing on the plea of self-defense. The statement of the rule in S. v. Baldwin, 155 N.C., 494, 495, 71 S.E., 212, is as specific as the nature of the case admits, and omitting matter not relevant to the present situation, is applicable here: ‘It is now generally recognized that in trials for homicide uncommunicated threats are admissible . . . where they tend to throw light on the occurrence and aid the jury to a correct interpretation of the same, and there is testimony ultra sufficient to carry the case to the jury tending to show that the killing may have been done from a principle of self-preservation/ citing Turpin’s case, 77 N.C., 473; S. v. McIver, 125 N.C., 645, 34 S.E., 439; Hornigan & Thompson Self-defense, 927; Stokes’ case, 53 N.Y.; Holler v. State, Ind., 57; Cornelius v. Commonwealth, 54 Ky., 539.”
Accord, State v. Goode, 249 N.C. 632, 107 S.E. 2d 70; 40 Am. Jur. 2d, Homicide, § 324, p. 593.
The testimony of the defendant was sufficient to carry the case to the jury tending to show that the killing may have been done in self-defense, and these uncommunicated threats would tend to throw light on the occurrence and aid the jury to a correct interpretation of the same. We think, under the circumstances of this case, the exclusion of this evidence was error.
We have not overlooked defendant’s assignments of error to the charge of the court to the jury, some of which seem to have merit; but under the circumstances, we feel that no useful purpose could be served by discussing them.
New trial.
Campbell and Morris, JJ., concur.